Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Monique Michelle Arp appeals the district court’s order denying her 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction based on U.S. Sentencing Guidelines Manual, App. C, Amend. 782 (2015). We have reviewed the record and find no reversible error because Arp’s sentence was the result of a Fed.R.Crim.P. 11(c)(1)(C) plea agreement. Arp’s stipulated sentence was not based on the Sentencing Guidelines, so Amendment 782 does not apply. Accordingly, we affirm for the reasons stated by the district court. United States v. Arp, No. 4:13-cr-00230-RBH-1 (D.S.C. Apr. 17, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.